                        3Jn tlje ?Hniteb States Bisitritt Court
                        Jfor tlje ^otttljern liisitrict of(Georgia
                                        prunsitotck IBibtsfton
                                                      *
              KALEB GILMORE,
                                                      *

                                                      *
                         Plaintiff,                            CIVIL ACTION NO.: 2:18-cv-68
                                                      *

                                                      *
                   V.
                                                      *

                                                      *
              GLYNN COUNTY SUPERIOR COURT,
                                                      ♦

                                                      *
                         Defendant.


                                                 ORDER


                   After an independent and de novo review of the entire

              record, the undersigned concurs with the Magistrate Judge's

              Report and Recommendation.         Dkt. No. 4.   Plaintiff did not file

              any objections.         Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation as the opinion of the Court.

              The Court DISMISSES without prejudice Plaintiff's action,

              DIRECTS the Clerk of Court to REMAND this action to the Glynn

              County Superior Court and CLOSE this case, and DENIES Plaintiff

              in forma pauperis status on appeal.

                   SO ORDERED, this                                               , 2019.




                                                                     I,   JUDGE
                                                     STATES DISTRICT      COURT
                                               lUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
